Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “induction heating system” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0003, the induction heating system includes an induction coil, a driving circuit, a glass ceramic plate, a cooking utensil and food contents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claims 1, 3, 6-13, 15 and 17-19 indicates of an induction heating system configured to perform a series of functions, however applicant’s specification does not define the structure that performs such functions. Applicant written disclosure is directed toward a driving circuit and an algorithm but does not included structure. Since applicant specification does not discloses what structurally defines what the driving circuit is, the examiner interprets that the driving circuit is merely a black box. With respect to the algorithm, the specification only discloses “using any algorithm known in literature”, but no specific algorithm is disclosed.
MPEP 2181(II)A discloses that structure must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. In this case, the specification only mentions a driving circuit without disclosing any structure about the driving circuit, and there is no connection between the driving circuit and the claimed functional language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, it is unclear what structure performs all the claimed functions of the induction heating system such as “perform…measurements”, “repeat… measurements”, “estimate at least one thermal parameter”, “making…measurements”, “employ an algorithm”, “supply power”, “calculate a set of electrical parameters”, “estimate thermal variables”, “perform…sweep”, and “control the cooking process”.  All claim limitations are directed to functional language but no structure is being claimed.
In claims 7, 11 and 19, the limitation “an algorithm” is unclear what is this algorithm?  The specification only discloses “using any algorithm known in literature”, which renders the claim indefinite since the scope is not clear about what this algorithm is.
In claim 6, the limitation “the thermal parameters” is unclear because claim 1 recited “at least one thermal parameters”, so how come claim 6 now recites more than one thermal parameter? 
Claim limitation “heating induction system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification discloses that the heating induction system includes an induction coil, a driving circuit, a glass ceramic plate, a cooking utensil and food contents (p.0003), there is no disclosed structure for the driving circuit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5, 8, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pinilla et al (US 7,692,121 B2 as previously recited).
	Regarding claim 1, as best understood, Pinilla et al teaches an induction heating system 1 (Col. 3, lines 11-19; Figure 1), wherein, during a cooking process (Figure 4) for a cooking utensil 3 and contents (i.e. during the cooking process there are contents within the cooking utensil 3) of the cooking utensil 3 (Col. 4, lines 54 thru Col. 5, line 5; Figures 1-6), the induction heating system 1 is configured to: perform a predetermined number n of electrical measurements of a first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) of the induction heating system 1 (Col. 4, lines 54-64; Col. 5, lines 14-34), n being > 2 (i.e. there are at least two measurements of a first electrical parameter for T1 between t1 to t3 as shown in Figures 4-5c), to obtain a first set of measurements (i.e. for T1 between t1 to t3; Col. 5, lines 14-57; Figures 4-5c); to repeat the above set of measurements after a predetermined time (i.e. there are at least two measurements of a first electrical parameter for T1 between t5 to t7 after cooling to T2 as shown in Figures 4-5c) interval to obtain a second set of measurements (Col. 5, lines 14-57; Figures 4-5c); and estimate at least one thermal parameter (i.e. Temperature) of the induction heating system 1 or the contents of the cooking utensil 3 using the first and second sets of measurements (i.e. after the initial heating up of the induction heating system 1, three measurements of the electrical parameters at t1 to t3 and three more measurements of the electrical parameters at t5 to t7 are taken between cooling of the temperature; Col. 5, lines 35-57; Figures 4-5c).
	Regarding claim 2, Pinilla et al teaches the induction heating system as set forth above, wherein each measurement of the first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is carried out at a predetermined electrical value of a second electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current. Figure 5a shows P1-P4 or power at different levels which equates to a voltage at a certain current; Col. 5, lines 14-57; Figures 4-5c).
	Regarding claim 3, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured to perform the predetermined number n of electrical measurements or repeat the above set of measurements (i.e. Power, voltage, current; the frequency of output voltage/current; Col. 5, lines 35-57; Figures 5a-5c) by: 1) making a first electrical measurement of the first electrical parameter at a first value of the second electrical parameter (i.e. Power or P2 can be measured using a value of voltage at a value of current; Figure 5a); and 2) making a second electrical measurement of the first electrical parameter at a second, different value of the second electrical parameter (i.e. Power or P4 can be measured using a value of voltage at a value of current that is different from the power P2; Col. 5, lines 35-57; Figures 5a-5c).  
	Regarding claim 4, Pinilla et al teaches the induction heating system as set forth above, wherein the first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof (Col. 5, lines 35-57; Figures 5a-5c), and the second electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is a switch frequency of the induction heating system 1 (Col. 3, lines 20-46; Col. 5, lines 14-34). 
	Regarding claim 5, Pinilla et al teaches the induction heating system as set forth above, wherein the second electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is chosen as function of time in order to have the best estimation of the at least one thermal parameter (i.e. Temperature) in terms of sensitivity (Col. 5, lines 14-57; Figures 4-5c).
Regarding claim 8, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured such that no thermal measurements (i.e. no temperature measurements are taken by temperature sensors or the like) are employed in estimating the at least one thermal parameter (i.e. the temperature is calculated from electrical parameters such as power, voltage and current; Col. 2, lines 22-37; Col. 3, line 61 thru Col. 4, line 15; Figure 4-5c).  
Regarding claim 13, Pinilla et al teaches of a cooktop 4 for cooking contents of a cooking utensil 3, the cooktop 4 (Col. 3, lines 11-19; Figures 1-2) comprising: an induction heating system 1 configured to: during an initial phase (i.e. first phase of the cooking phase T1 at t1 to t3; Figure 5a-5c) in which the contents stay at a substantially constant temperature (Col. 5, lines 14-57; Figures 1 and 5a-5c), perform a first sweep (i.e. single sweep there are more than two measurements of a first electrical parameter, Power or P2, as shown in Figures 4-5c) in which the induction heating system 1 (Figure 1) makes a predetermined number n of electrical measurements (i.e. time periods t1 through t3) of a first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) to obtain a first set of measurements (i.e. each set is made up of 3 measurements of the first parameter for P2; Col. 4, lines 54-64; Col. 5, lines 14-57; Figure 5a-5c), wherein n is greater than or equal to 2 (i.e. a set of power measurements includes 3 electrical measurements of the first electrical parameter P2 prior to the cooling of the heating element; Col. 5, lines 19-57; Figures 4-5c); during the phase, perform a second sweep (i.e. single sweep there are more than two measurements of a first electrical parameter, Power or P4, as shown in Figures 4-5c) in which the induction heating system 1 makes a predetermined number m of electrical measurements (i.e. time periods t5 through t7) of the first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) to obtain a second set of measurements (i.e. each set is made up of 3 measurements of the first parameter for P4; Col. 4, lines 54-64; Col. 5, lines 14-57; Figure 5a-5c), wherein m is greater than or equal to 2 (i.e. a set of power measurements includes 3 electrical measurements of the first electrical parameter P4 prior to the cooling of the heating element; Col. 5, lines 19-57; Figures 4-5c); calculate at least one parameter (i.e. the comparison value Fv) using the first set of measurements (i.e. the measurements of the first electrical parameters taken in two sets of three measurements; Col. 5, lines 22-34; Figures 5a-c); and throughout the cooking process, estimate at least one thermal parameter (i.e. temperature value T1-T2) of the induction heating system (Figure 1) using the at least one parameter (i.e. the comparison value Fv; Col. 5, lines 22-46; Figures 5a-c).  
Regarding claim 14, Pinilla et al teaches the induction heating system as set forth above, wherein each measurement of the first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is carried out at a predetermined electrical value of a second electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current. Figure 5a shows P1-P4 or power at different levels which equates to a voltage at a certain current; Col. 5, lines 14-57; Figures 4-5c).
Regarding claim 15, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured to perform the predetermined number n of electrical measurements or repeat the above set of measurements (i.e. Power, voltage, current; the frequency of output voltage/current; Col. 5, lines 35-57; Figures 5a-5c) by: 1) making a first electrical measurement of the first electrical parameter at a first value of the second electrical parameter (i.e. Power or P2 can be measured using a value of voltage at a value of current; Figure 5a); and 2) making a second electrical measurement of the first electrical parameter at a second, different value of the second electrical parameter (i.e. Power or P4 can be measured using a value of voltage at a value of current that is different from the power P2; Col. 5, lines 35-57; Figures 5a-5c).  
Regarding claim 16, Pinilla et al teaches the induction heating system as set forth above, wherein the first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof (Col. 5, lines 35-57; Figures 5a-5c), and the second electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) is a switch frequency of the induction heating system 1 (Col. 3, lines 20-46; Col. 5, lines 14-34). 
Regarding claim 17, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is configured to estimate the at least one thermal parameter (i.e. Temperature) of the induction heating system 1 throughout the cooking process (i.e. Figures 4-5c) without the need to perform additional sweeps (Col. 2, lines 22-37; Col. 5, lines 14-57; Figures 4-5c).  
Regarding claim 18, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured to control the cooking process (i.e. Figures 4-5c) using the at least one thermal parameter (i.e. Temperature; Col. 5, lines 14-57).
Regarding claim 20, Pinilla et al teaches the induction heating system as set forth above, wherein no thermal measurements (i.e. no temperature measurements are taken by temperature sensors or the like) are employed in estimating the at least one thermal parameter (i.e. the temperature is calculated from electrical parameters such as power, voltage and current; Col. 2, lines 22-37; Col. 3, line 61 thru Col. 4, line 15; Figure 4-5c).  

Claims 9-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fernando et al (EP 1732357 A2 as newly recited).
Regarding claim 9, as best understood, Fernando et al teaches an induction heating system 2, wherein, during a cooking process (Figure 4) for a cooking utensil 8 and contents (i.e. during the cooking process there are contents within the cooking utensil 8; Para. 0002) of the cooking utensil 3 (Para. 0017 and 0022; Figure 1), the induction heating system is configured to: supply power used to heat the cooking utensil 8 is an initial phrase of the cooking process (i.e. initial cooking phase between t0 and t1; Figures 1-2) during which the contents (i.e. during the cooking process there are contents within the cooking utensil 8) stay at a substantially constant temperature (i.e. the contents of the cooking utensil is initially heated up to the cooking temperature and maintains at that temperature because of the power supplied; Para. 0022, 0024-0027; Figures 1-3); measure a set of electrical parameters p(t) (i.e. Power, voltage, current and the frequency; Para. 0007, 0012 and 0022; Figures 1-3) during the initial phrase (Para. 0024-0027; Figures 2-3); and estimate thermal variables (i.e. Temperature) of the induction heating system 2 using the set of electrical parameters p(t) throughout the cooking process (i.e. cooking phase is between t1 and tx; Para. 0024-0027; Figures 2-3). 
Regarding claim 10, Fernando et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured to estimate the thermal variables (i.e. Temperature) of the induction heating system 2 throughout the cooking process (Figures 1-5) without the need to recalculate the set of electrical parameters (Para. 0024-0027; Figures 1-5).  
	Regarding claim 12, Fernando et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured such that no thermal measurements (i.e. Temperature not derived from a sensor; Col. 2, lines 22-37; Figures 1-5) are employed in estimating the thermal variables (i.e. the temperature T(t); Para. 0024-0027; Figures 1-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinilla et al (US 7,692,121 B2 as previously recited) in view of Fernando et al (EP 1732357 A2 as newly recited).
Regarding claim 6, Pinilla et al teaches the induction heating system as set forth above, wherein the induction heating system is further configured such that the measurements of the first electrical parameter (i.e. Power, voltage, current) are carried out in a short time (i.e. information period for measuring electrical values is typically 10 to 800 milliseconds) during wherein the thermal parameters (i.e. Temperature or constant Temperature T1) of the induction heating system 1 are relatively constant (Col. 5, lines 25-41; Figure 5a-5c). 
 However, in the same field of endeavor of induction heating system, Fernando et al teaches that it is known in the art of induction heating system (Figure 1) to provide the measurements of the first electrical parameter p(t) are carried out in a short time during an initial phase (i.e. Power, voltage, current and the frequency; Para. 0024-0027; Figures 1-5c). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the first set of electrical measurements as taught by Pinilla et al, by incorporating of first set of electrical measurements as taught by Fernando et al, thereby providing a generic heating device for an induction cooking appliance which is improved with regard to monitoring when the cooking container has reached a cooking temperature.

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinilla et al (US 7,692,121 B2 as previously recited) in view of Payne et al (US 4,493,980 A as newly recited).
Regarding claim 7, Pinilla et al teaches all the elements of the claimed invention as set forth above, except for, wherein the induction heating system is further configured to employ an algorithm working in an open loop using the at least one thermal parameter to control the cooking process.
 However, in the same field of endeavor of induction heating system, Payne et al teaches that it is known in the art of induction heating system (Figure 1) to provide an induction heating system that is further configured to employ an algorithm working in an open loop using the at least one thermal parameter (i.e. Temperature) to control the cooking process (Col. 24, line 56 thru Col. 25, line 28; Figures 1-14). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the induction heating system as taught by Pinilla et al, by incorporating the algorithm as taught by Payne et al, thereby providing accurate temperature control and fast thermal response for a variety of different loads and cooking objectives.
Regarding claim 19, Pinilla et al teaches all the elements of the claimed invention as set forth above, except for, wherein the induction heating system is further configured to control the cooking process by employing an algorithm working in an open loop using the at least one thermal parameter.
 However, in the same field of endeavor of induction heating system, Payne et al teaches that it is known in the art of induction heating system (Figure 1) to provide a induction heating system that is further configured to control the cooking process by employing an algorithm working in an open loop using the at least one thermal parameter (i.e. Temperature) (Col. 24, line 56 thru Col. 25, line 28; Figures 1-14). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the induction heating system as taught by Pinilla et al, by incorporating the algorithm as taught by Payne et al, thereby providing accurate temperature control and fast thermal response for a variety of different loads and cooking objectives.

Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernando et al (EP 1732357 A2 as newly recited) in view of Payne et al (US 4,493,980 A as newly recited).
Regarding claim 11, Fernando et al teaches all the elements of the claimed invention as set forth above, except for, wherein the induction heating system is further configured to employ an algorithm working in an open loop using the estimated thermal variables to control the cooking process.
 However, in the same field of endeavor of induction heating system, Payne et al teaches that it is known in the art of induction heating system (Figure 1) to provide an induction heating system that is further configured to employ an algorithm working in an open loop using the at least one thermal parameter (i.e. Temperature) to control the cooking process (Col. 24, line 56 thru Col. 25, line 28; Figures 1-14). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the induction heating system as taught by Fernando et al, by incorporating the algorithm as taught by Payne et al, thereby providing accurate temperature control and fast thermal response for a variety of different loads and cooking objectives.
Response to Arguments
The drawing and specification objections are withdrawn based on claim amendments filed on 06/14/2022.
112f claim interpretation for the “induction heating system” is proper (see proper section of this office action).
112a and 112b rejections for claims 1-20 are proper based on claim amendments filed on 06/14/2022 (see proper section of this office action).
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Initially the Applicant notes the Examiner is travelling a well-worn path. A rejection of analogous method claims based on Pinilla and secondary art has already been considered by the Board and that rejection was reversed. See the Decision dated May 3, 2018, in parent application 12/946,070.” on remarks page 16, lines 17-20.  In response to Applicant’s arguments, apparatus claims are the same as method claims, therefore, the Board decision on the method claims does not necessarily applies to the apparatus claims.
Applicant also argues that “However, the cited section of Pinilla simply refers to a control chart controlling power P to regulate a temperature. Several variables are measured by the measuring instrument 11, but there is no disclosure of measuring two sets of one of the variables. At best, the variables are measured based at intervals.as shown in Figure 5 resulting in one set of measurements. Furthermore, the measurements are not used to estimate a thermal parameter. Tl is a measurement of the temperature, and no estimating is performed. See column, 5, lines 1-57.” on remarks page 17, lines 19-25.  In response to Applicant’s arguments, Pinilla teaches an induction heating system 1 configured to: perform a predetermined number n of electrical measurements of a first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) of the induction heating system 1 (Col. 4, lines 54-64; Col. 5, lines 14-34), n being > 2 (i.e. there are at least two measurements of a first electrical parameter for T1 between t1 to t3 as shown in Figures 4-5c), to obtain a first set of measurements (i.e. for T1 between t1 to t3; Col. 5, lines 14-57; Figures 4-5c).
Regarding claim 9, Applicant further argues that “By contrast, neither Pinilla, as recognized by the Examiner, nor Andersson employ an initial phase. Andersson teaches measuring oscillation frequency of the inverter 5 to measure temperature T in the bottom of the crockery. See paragraph 27 of Andersson. The power is calculated for cooking zone K based on information about the frequency, voltage supply and the user settings entered via the user interface. See paragraph 28 and Figure 3. However, none of these activities occur in “an initial phase of the cooking process during which the contents stay at a substantially constant temperature” as claimed.” on remarks page 18, lines 7-14.  In response to Applicant’s arguments, claim 9 was rejected under 102 as anticipated by Fernando in the non-final rejection mailed on 04/15/2022, so there is no relying on Pinilla or Anderson for the limitation of “calculating a set of electrical parameters during the initial phase”.  Therefore, this argument is moot.
Regarding claims 2-8 and 10-20, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/26/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761